DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 78-82, 84, 86-88, 90-92, and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (previously cited) in view of Desai et al. (previously cited), Renier et al. (previously cited), Gupta et al. (US PGPub No. 2013/0267490), and Stasko et al. (previously cited) as evidenced by Konno et al. (Journal of Biomedical Materials Research 2003 65A: 209-214) and Lansdown (Silver in Healthcare: Its Antimicrobial Efficacy and Safety in Use Issues in Toxicology No. 6 Royal Society of Chemistry:Cambridge 2010 p 92 and 110).
Huang et al. teach paclitaxel nanoparticles made from a solvent/anti-solvent process (see page 2 second-third paragraphs and figure 3; instant claim 82). Paclitaxel has a water solubility of less than 0.3 g/ml (see Konno et al. page 210 first column second full paragraph). The nanoparticles that are made are uncoated, unconjugated paclitaxel particles since only solvents are employed in the process and they are evaporated to yield the final product (see page 3 first and third paragraphs; instant claims 82 and 84).  The majority of the particles fall within 0.1 to 1.5 m, yielding an 
 Desai et al. teach nanoparticles of substantially water insoluble pharmaceutically active agents, where paclitaxel is repeatedly exemplified (see abstract and examples 1-2; instant claim 82). In addition, Desai et al. teach the administration of their nanoparticles topically (see column 9 lines 22-26; instant claim 78). They go on to teach the use of a solvent and anti-solvent for preparing the particles and detail that the paclitaxel nanoparticles are crystalline, amorphous, or a combination thereof (see column 5 lines 51-60 and column 7 lines 13-16; instant claims 79-80).
Renier et al. teach the treatment of actinic keratosis via the topical application of a paclitaxel preparation (see paragraphs 2 and example 2; instant claims 97-98). Here an anhydrous, non-volatile, non-polar, hydrophobic ointment is prepared where the paclitaxel compound is included at 1 wt% along with mineral oil (called light liquid paraffin; nonpolar hydrocarbon) and petrolatum (called stringy Vaseline) (see table 5 sample 5a; instant claims 86 and 99). Topical application of the composition is taught (see paragraphs 44 and 46).
Gupta teaches a topical composition that provides neat, uncoated and unconjugated nanoparticles of the poorly water soluble drug silver sulfadiazine (see paragraph 20). This drug has a water solubility of less than 0.1 mg/ml (see Lansdown page 110 second full paragraph). Gupta teaches that the particle sizing leads to increased surface area and dissolution velocity as compared to larger particles (see paragraph 42). The taught size ranges from 150 to 500 nm (see paragraph 39). Gupta goes on to teach that the nanoparticles are included in a hydrophobic base that is 
Stasko et al. teach a topical ointment composition that includes a particulate active suspended in a hydrophobic base (see paragraphs 8-11, 167-171, and table 4). Here the particular drug is envisioned at 1 nm to 100 nm as well as 1000 nm to 10 m (see paragraph 11). The base is anhydrous and composed of petrolatum, 20% volatile cyclomethicone, a dimethicone blend, and the active (see table 4; instant claims 78, 90-92, 95-96, and 99-100). The components that are omitted from the product recited in instant claim 96 are also absent from this carrier. Stasko et al. also teach mineral oil as a solvent excipient that is included in their hydrophobic vehicle (see paragraph 86; instant claim 100). This vehicle base is taught useful because it provides benefits to the skin in terms of moisturizing and being an occlusive barrier (see paragraph 74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically administer the paclitaxel nanoparticles of Huang et al. in an ointment carrier as taught Stasko et al. so as to treat actinic keratosis (see instant claims 78, 87, and 97-99). These choices would have been obvious because Stasko et al. teach the benefit of their base for skin when delivering a particulate drug active, Desai et al. teach paclitaxel nanoparticles can be employed for topical delivery, and Renier et al. teach that this pathology was known to be treated by topically applied paclitaxel. Further, similarly poorly water soluble drug nanoparticles were taught by Gupta to be delivered via a topical composition with a hydrophobic base containing petrolatum. The choice of the vehicle of Stasko et al. also would have been obvious as the application of the same technique to a similar product in order to yield .

Claims 78-82, 84, 86-88, 90-92, 95, and 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Desai et al., Renier et al., Gupta et al., and Tamarkin et al. (US PGPub No. 2011/0212033) as evidenced by Konno et al. and Lansdown.
Huang et al. teach paclitaxel nanoparticles made from a solvent/anti-solvent process (see page 2 second-third paragraphs and figure 3; instant claim 82). Paclitaxel has a water solubility of less than 0.3 g/ml (see Konno et al. page 210 first column second full paragraph). The nanoparticles that are made are uncoated, unconjugated paclitaxel particles since only solvents are employed in the process and they are evaporated to yield the final product (see page 3 first and third paragraphs; instant claims 82, 84, and 101).  The majority of the particles fall within 0.1 to 1.5 m, yielding an average that would also fall within this range (see instant claims 78, 81, and 99). Treatment of skin keratosis is not explicitly recited.
 Desai et al. teach nanoparticles of substantially water insoluble pharmaceutically active agents, where paclitaxel is repeatedly exemplified (see abstract and examples 1-2; instant claim 82). In addition, Desai et al. teach the administration of their nanoparticles topically (see column 9 lines 22-26; instant claim 78). Paclitaxel is taught to be and anti-neoplastic, anti-tumor, and anti-cancer compound which implies its utility as an anti-proliferative as well (see column 2 line 63-column 3 line 2).
Renier et al. teach the treatment of actinic keratosis via the topical application of a paclitaxel preparation (see paragraphs 2 and example 2; instant claims 97-98). Here an anhydrous, non-volatile, non-polar, hydrophobic ointment is prepared where the paclitaxel compound is included at 1 wt% along with mineral oil (called light liquid 
Gupta teaches a topical composition that provides neat, uncoated and unconjugated nanoparticles of the poorly water soluble drug silver sulfadiazine (see paragraph 20). This drug has a water solubility of less than 0.1 mg/ml (see Lansdown page 110 second full paragraph). Gupta teaches that the particle sizing leads to increased surface area and dissolution velocity as compared to larger particles (see paragraph 42). The taught size ranges from 150 to 500 nm (see paragraph 39). Gupta goes on to teach that the nanoparticles are included in a hydrophobic base that is envisioned to include mineral oil in combination with a viscosity adjusting component that can be soft paraffin (petrolatum) (see paragraphs 43-44).
Tamarkin et al. teach a topical waterless foamable pharmaceutical composition (see abstract and paragraph 120). The composition is taught to have a pleasant feel, quickly absorbed and has an absence of shine or oily sensation upon application like a water based composition, but in the absence of water (see paragraph 21). The included pharmaceutical may be provided in the composition as a homogeneous suspension (see paragraphs 22, 108, and 313). These actives are envisioned to include antiproliferative agents, chemotherapy agents, and keratose removing agents (see paragraph 37). The cyclomethicone is envisioned as the volatile variety cyclomethicone 5-NF (see paragraph 126. An example is described as including  a suspended particulate drug form, mineral oil, along with 10 wt% cyclomethicone 5-NF (see example 19; instant claims 78, 87-88, 90-92, and 95-96). 
.

Claims 78-84, 86-88, 90-92, and 95-102 are rejected under 35 U.S.C. 103 as being unpatentable over Baltezor et al. (previously cited) in view of Desai et al., Renier et al., Gupta et al., and Stasko et al. as evidenced by Konno et al. and Lansdown.
Baltezor et al. teach paclitaxel nanoparticles made from a solvent/anti-solvent process (see paragraphs 109-118 and 154; instant claim 82). The nanoparticles are taught to have a specific surface area of 22 to 40 m2/g (see paragraph 7; instant claims 83 and 102). The result is uncoated, unconjugated paclitaxel particles since only solvents are employed in the process (see paragraph 154; instant claims 84, 96, and 101).  The average size of the nanoparticle is 0.81 m (see paragraph 154; instant claims 78 and 81). Treatment of skin keratosis is not explicitly recited.
Desai et al. teach nanoparticles of substantially water insoluble pharmaceutically active agents, where paclitaxel is repeatedly exemplified (see abstract and examples 1-2; instant claim 82). In addition, Desai et al. teach the administration of their nanoparticles topically (see column 9 lines 22-26; instant claim 78). 

Gupta teaches a topical composition that provides neat, uncoated and unconjugated nanoparticles of the poorly water soluble drug silver sulfadiazine (see paragraph 20). This drug has a water solubility of less than 0.1 mg/ml (see Lansdown page 110 second full paragraph). Gupta teaches that the particle sizing leads to increased surface area and dissolution velocity as compared to larger particles (see paragraph 42). The taught size ranges from 150 to 500 nm (see paragraph 39). Gupta goes on to teach that the nanoparticles are included in a hydrophobic base that is envisioned to include mineral oil in combination with a viscosity adjusting component that can be soft paraffin (petrolatum) (see paragraphs 43-44).
Stasko et al. teach a topical ointment composition that includes a particulate active suspended in a hydrophobic base (see paragraphs 8-11, 167-171, and table 4). Here the particular drug is envisioned at 1 nm to 100 nm as well as 1000 nm to 10 m (see paragraph 11). The base is anhydrous and composed of petrolatum, 20% volatile cyclomethicone, a dimethicone blend, and the active (see table 4; instant claims 78, 90-92, 95-96, and 99-100). The components that are omitted from the product recited in instant claim 96 are also absent from this carrier. Stasko et al. also teach mineral oil as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically administer the paclitaxel nanoparticles of Baltezor et al. in an ointment carrier as taught Stasko et al. so as to treat actinic keratosis (see instant claims 78, 87, and 97-99). These choices would have been obvious because Stasko et al. teach the benefit of their base for skin when delivering a particulate drug active, Desai et al. teach paclitaxel nanoparticles can be employed for topical delivery, and Renier et al. teach that this pathology was known to be treated by topically applied paclitaxel. Further, similarly poorly water soluble drug nanoparticles were taught by Gupta to be delivered via a topical composition with a hydrophobic base containing petrolatum. The choice of the vehicle of Stasko et al. also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., moisturization and occlusive barrier for treatment site). The further application of the teachings of Stasko et al. to include a solvent excipient and specifically mineral oil also would have been obvious given the presence of other liquid solvents (see instant claim 100). In addition, it would have been obvious to employ the nanoparticles such that the paclitaxel concentration is the same as that employed by Renier et al. because this concentration of paclitaxel was found to be useful in addressing actinic keratosis. It additionally would have been obvious to select amorphous or crystalline nanoparticles of paclitaxel because Desai et al. teach that these two and any of the three options of solid form structures are suitable and may be generated from the use of a solvent and anti-solvent (see instant claims 79 and 80).  Claims 78 and 99 recite “wherein the taxane from the plurality of nanoparticles penetrates into the dermal or epidermal portions of the affected area of the subject.” This wherein clause describes the intended result of the process steps recited previously in the claim. “"A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") (see MPEP 2111.04). Therefore, it is determined that the "wherein" clause is not entitled to weight in construing the claim. Therefore claims 78-84, 86-88, 90-92, and 95-102 are obvious over Baltezor et al.  in view of Desai et al., Renier et al., Gupta et al., and Stasko et al. as evidenced by Konno et al. and Lansdown.

Claims 78-84, 86-88, 90-92, 95, and 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over Baltezor et al. in view of Desai et al., Renier et al., Gupta et al., and Tamarkin et al. as evidenced by Konno et al. and Lansdown. 
Baltezor et al. teach paclitaxel nanoparticles made from a solvent/anti-solvent process (see paragraphs 109-118 and 154; instant claim 82). The nanoparticles are taught to have a specific surface area of 22 to 40 m2/g (see paragraph 7; instant claim 83). The result is uncoated, unconjugated paclitaxel particles since only solvents are employed in the process (see paragraph 154; instant claims 84-85 and 96).  The m (see paragraph 154; instant claims 78 and 81). Treatment of skin keratosis is not explicitly recited.
Desai et al. teach nanoparticles of substantially water insoluble pharmaceutically active agents, where paclitaxel is repeatedly exemplified (see abstract and examples 1-2; instant claim 82). In addition, Desai et al. teach the administration of their nanoparticles topically (see column 9 lines 22-26; instant claim 78). Paclitaxel is taught to be and anti-neoplastic, anti-tumor, and anti-cancer compound which implies its utility as an anti-proliferative as well (see column 2 line 63-column 3 line 2).
Renier et al. teach the treatment of actinic keratosis via the topical application of a paclitaxel preparation (see paragraphs 2 and example 2; instant claims 97-98). Here an anhydrous, non-volatile, non-polar, hydrophobic ointment is prepared where the paclitaxel compound is included at 1 wt% along with mineral oil (called light liquid paraffin; nonpolar hydrocarbon) and petrolatum (called stringy Vaseline) (see table 5 sample 5a; instant claims 86 and 99). Topical application of the composition is taught (see paragraphs 44 and 46).
Gupta teaches a topical composition that provides neat, uncoated and unconjugated nanoparticles of the poorly water soluble drug silver sulfadiazine (see paragraph 20). This drug has a water solubility of less than 0.1 mg/ml (see Lansdown page 110 second full paragraph). Gupta teaches that the particle sizing leads to increased surface area and dissolution velocity as compared to larger particles (see paragraph 42). The taught size ranges from 150 to 500 nm (see paragraph 39). Gupta goes on to teach that the nanoparticles are included in a hydrophobic base that is 
Tamarkin et al. teach a topical waterless foamable pharmaceutical composition (see abstract and paragraph 120). The composition is taught to have a pleasant feel, quickly absorbed and has an absence of shine or oily sensation upon application like a water based composition, but in the absence of water (see paragraph 21). The included pharmaceutical may be provided in the composition as a homogeneous suspension (see paragraphs 22, 108, and 313). These actives are envisioned to include antiproliferative agents, chemotherapy agents, and keratose removing agents (see paragraph 37). The cyclomethicone is envisioned as the volatile variety cyclomethicone 5-NF (see paragraph 126. An example is described as including  a suspended particulate drug form, mineral oil, along with 10 wt% cyclomethicone 5-NF (see example 19; instant claims 78, 87-88, 90-92, and 95-96). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically administer the paclitaxel nanoparticles of Baltezor et al. in foamable carrier as taught Tamarkin et al. so as to treat actinic keratosis (see instant claims 78, 87, and 97-99). These choices would have been obvious because Tamarkin et al. teach the benefit of their base for skin when delivering a particulate drug active, Desai et al. teach paclitaxel nanoparticles can be employed for topical delivery, and Renier et al. teach that this pathology was known to be treated by topically applied paclitaxel. Further, similarly poorly water soluble drug nanoparticles were taught by Gupta to be delivered via a topical composition with a hydrophobic base containing petrolatum. The choice of the vehicle of Tamarkin et al. also would have 





Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.